 42305 NLRB No. 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The complaint, in citing Sec. 102.20 of the Board's Rules andRegulations, inadvertently misstates the period of time within which
the Respondent may file an answer. As set forth below, the Region
granted the Respondent an extension of time for filing an answer
until 11 days beyond the applicable period of 14 days. Accordingly,
we find that this error raises no material issue which, in the cir-
cumstances of this case, would warrant a hearing or denial of the
Motion for Summary Judgment.2Calloway & Co., 289 NLRB 73 (1988).Boro Busses Company and The Association of BoroBus Employees. Case 22±CA±17526September 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHUpon a charge filed by the Union on February 15,1991, and an amended charge filed on March 4, 1991,
the General Counsel of the National Labor Relations
Board issued a complaint on June 27, 1991, against
Boro Busses Company, the Respondent, alleging that it
has violated Section 8(a)(1) and (5) of the National
Labor Relations Act. Although properly served copies
of the charge, amended charge, and complaint, the Re-
spondent has failed to file an answer.On August 5, 1991, the General Counsel filed a Mo-tion for Summary Judgment. On August 9, 1991, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. The Respondent filed a re-
sponse to the Notice to Show Cause.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 10 days1of service, ``all the allegationsin the complaint shall be deemed to be admitted to be
true and shall be so found by the Board.'' After the
Respondent failed either to file an answer to the com-
plaint or to request an extension of time to do so, the
Regional attorney for Region 22 by letter dated July
15, 1991, and served on the Respondent by certified
mail, advised the Respondent of its obligation to file
an answer under Section 102.20 of the Board's Rules
and Regulations. In his letter, the Regional attorney ad-
vised the Respondent that unless an answer was filed
by the close of business on July 22, 1991, a Motion
for Default Judgment would be filed with the Board.
The Respondent neither filed an answer nor requested
an extension of time to do so.As a response to the Notice to Show Cause, the Re-spondent filed a letter with the Board on August 22,
1991, with an attachment answering the allegations of
the complaint. The letter asserts that the answer had
been filed with the Regional Director ``on or about''
August 9, 1991. The letter further stated that the delay
in filing the answer was due to the Respondent's
``contemplation of going out of business and the sale
of its assets.'' The Respondent does not explain, nor
is it apparent, why this reason prevented it from either
filing a timely answer or requesting an extension of
time in which to file an answer.Since the Respondent has not explained why itfailed to file a timely answer or request an extension
of time for filing an answer, we find that the Respond-
ent has not shown good cause for failing to file a time-
ly answer2Accordingly, we grant the General Coun-sel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all time material, the Respondent, a corporationwith offices and places of business in Shrewsbury,
New Jersey, and Allentown, Pennsylvania, has been
engaged in the provision of charter bus service
throughout the United States and Canada. During the
preceding 12 months, the Respondent, in the course
and conduct of its business operations described above,
derived gross revenues in excess of $50,000 for the
transportation of passengers from the State of New Jer-
sey to points outside the State of New Jersey.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for collective bargaining with-
in the meaning of Section 9(b) of the Act:All motor coach operators and maintenance em-ployees employed at the Employer's Shrewsbury,
New Jersey and Allentown, Pennsylvania facili-
ties.Since about 1965 and at all times material the Unionhas been the designated exclusive collective-bargaining
representative of the Respondent's employees in the
unit described above. Recognition has been embodied
in successive collective-bargaining agreements, the
most recent of which is effective by its terms for the
period July 1, 1990, through June 30, 1991. The Union 43BORO BUSSES CO.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aContinuedcontinues to be the exclusive representative under Sec-tion 9(a) of the Act.About November 29, 1990, the Union and the Re-spondent reached full and complete agreement with re-
spect to the terms and conditions of employment of the
unit employees to be incorporated in a collective-bar-
gaining agreement between them. Since about Decem-
ber 1, 1990, the Union has requested the Respondent
to execute a written contract embodying the above
agreement and since that date the Respondent has
failed and refused to do so.Since about January 11, 1991, the Respondent hasunilaterally changed the terms set forth in the above
collective-bargaining agreement by requiring employ-
ees to pay for health insurance coverage for their de-
pendents.Accordingly, we find that the Respondent, as speci-fied in the Conclusions of Law below, has refused to
bargain in good faith with the representative of its em-
ployees in violation of Section 8(a)(1) and (5) of the
Act.CONCLUSIONSOF
LAWThe Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Sec-
tion 8(a)(1) and (5) and Section 2(6) and (7) of the Act
by(a) Failing and refusing to execute a written contractembodying the collective-bargaining agreement reach-
ed between the parties, though requested to do so by
the Union.(b) Unilaterally departing from its contractual obli-gations with respect to health insurance benefits.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Having found that the Respondent has unlawfullyfailed and refused to execute a collective-bargaining
agreement agreed on by the parties, we shall order the
Respondent to execute the agreement and to make the
employees whole, with interest, for any losses they
may have suffered as a result of the Respondent's un-
lawful failure to execute the agreement, with lost earn-
ings and interest to be computed in the manner pre-
scribed in Ogle Protection Service, 183 NLRB 682(1970), and New Horizons for the Retarded, 283NLRB 1173 (1987), respectively.We shall further order the Respondent to restore thehealth insurance coverage for their unit employees' de-
pendents and to make those employees whole for any
losses they may have incurred as a result of the Re-
spondent's unilateral change in their insurance cov-
erage, as provided in Kraft Plumbing & Heating, 252NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9thCir. 1981). Reimbursement shall be with interest as
prescribed in New Horizons, above.ORDERThe National Labor Relations Board orders that theRespondent, Boro Busses Company, Shrewsbury, New
Jersey, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with The Association ofBoro Bus Employees as the exclusive representative of
the employees in the appropriate unit by failing and re-
fusing to execute a written contract embodying the col-
lective-bargaining agreement between the Respondent
and the Union. The appropriate unit is:All motor coach operators and maintenance em-ployees employed at the Employer's Shrewsbury,
New Jersey and Allentown, Pennsylvania facili-
ties.(b) Unilaterally discontinuing health insurance fordependents of its unit employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request by the Union, execute the writtencontract embodying the collective-bargaining agree-
ment between the Respondent and the Union.(b) Make the unit employees whole for any loss ofearnings or benefits suffered as a result of the Re-
spondent's failure to sign and give effect to the written
contract embodying the agreement between the Re-
spondent and the Union, in the manner set forth in the
remedy section of this decision.(c) Make the unit employees whole for any loss ofbenefits suffered as a result of the Respondent's unilat-
eral discontinuation of health insurance coverage for
dependents of unit employees, in the manner set forth
in the remedy section of this decision.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of payments
to employees due under the terms of this Order.(e) Post at its facilities in Shrewsbury, New Jersey,and Allentown, Pennsylvania, copies of the attached
notice marked ``Appendix.''3Copies of the notice, on 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''forms provided by the Regional Director for Region22, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent im-
mediately upon receipt and maintained for 60 consecu-
tive days in conspicuous places including all places
where notices to employees are customarily posted.
Reasonable steps shall be taken to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain collectively withThe Association of Boro Bus Employees as the exclu-sive collective-bargaining representative of the employ-ees in the unit described below, by failing and refusing
to execute a written contract embodying our collective-
bargaining agreement with the Union. The unit is:All motor coach operators and maintenance em-ployees employed by the Employer at its Shrews-
bury, New Jersey and Allentown, Pennsylvania
facilities.WEWILLNOT
unilaterally discontinue health insur-ance coverage for dependents of unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request by the Union, execute the writ-ten contract embodying the collective-bargaining
agreement between us and the Union.WEWILL
make each of the unit employees whole,with interest, for any loss of earnings the employees
may have suffered by reason of our failure and refusal
to execute our collective-bargaining agreement with
the Union.WEWILL
make each of the unit employees whole,with interest, for any loss of benefits suffered as a re-
sult of our unilaterally discontinuing health insurance
coverage for dependents.BOROBUSSESCOMPANY